Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 1 of 15 PageID #: 1



  General Complaint


                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF TEXAS


  f -                               Ai . h-Jk I 1 I f },M 1 X


            .¦¦¦ ¦ ¦¦¦:               /I r


  List the Ml name of each plaintiff in this action.

  VS. * I. 2 3




  List the full name of each defendant in this action.
  Do not use et al .

  Attach additional pages if necessary.

  I. ATTEMPT TO SECURE COUNSEL:

           Please answer the following conce ing your attempt to secure counsel.

           A. In the preparation of this suit, I have attempted to secure the aid of an
                   attorney as follows: (circle one)

                          1. Employ Counsel
                          2. Court - Appointed Counsel
                          3. Lawyer Referral Service of the State Bar of Texas,
                               P. O. Bo 12487, Austin, Texas 78711.

           B.             List the name(s) and address(es) of the attorney(s):
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 2 of 15 PageID #: 2




       c.     Results of the conference wit counsel:




       List previous lawsuits:

       A. Have you filed other lawsuits in state or federal court de ing with the same facts
             involved in this action or any other incidents? j/ Yes No

       B. If your answer to A is yes , describe the lawsuit in the space below.
              If there is more than one lawsuit, attach a separate piece of paper describing
              each.


              1. Approximate file date of lawsuit:

              2. Parties to previous lawsuit(s):

                      Plaintiff                         ¦          .    :     1           ;,


                      Defendant                               .    ...           .    .       ,



              Attach a separate piece of paper for additional plaintiffs or defendants.

              3. Identify the court the lawsuit was filed. If federal, name the district. If
                      state, name the county.


                                                                             1            .       _

              4. Docket number in other court. 'X- Il                            £>6'3 7--



              5. Name of judge to whom the case was assigned.



              6. Disposition: Was the case dismissed, appealed or still pending? 7




              7. Approximate date of disposition.
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 3 of 15 PageID #: 3




                               A0 5:       I


                                       •ssipBd |Buoi)ippB joj a s sp.iBdss qoepy




                                                  - ; | i i ' ,



                                                                           #¥a




                                                                          z#m



                            rOi
    ¦     '          '   •        ¦         :     •     :i#ua
                                                           1 -«


                                                      sssjtppe Suijibiu ]|nj pu
    }u3aiXo[dai9 jo 30 [d uopisod oiyo j ip qu puajsp qoB3 jo ouibu pty; oqj )Siq g




                                                                          z#m


                         mi            ' it , ~            __


                                                                    . i#

                                   qjquu d qoB3 jo sssapps pin? guieu qrq gqj pig y

                                                                     :qns sup o; S3p.iBj   III
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 4 of 15 PageID #: 4




Defendants Addresses:



Tom& Anne Sikes

8240 Yale Drive

Tyler, Texas 75073



Mary Juanita Brashear

4618 Roberts Ave

Dallas, Texas 75215-4425



Charles Dawson

1811 South Bl d # 208

Dallas, Texas 75210



Pamela Tyiska

2004 Silver Springs Drive

Mesquite, Texas 75181



Attorney Mary R Humphrey

4063 Oneida Street

New Hartford, NY 13413



Debra Brashear Howard

1637 Bar Harbor Drive

Dallas, Texas 75232-3017
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 5 of 15 PageID #: 5




Greg Boyd

1516 Gillette Street

Dallas, Texas 75217-1211



Estate of Bert Fields JR Executor Michael Haggerty Colter Harris

2323 Ross Ave Suite 600

Dallas, Texas 75211



Hester Miles Jones

3636 Maryland Ave

Dallas, Texas 75216



Westchester Asset Company f

300 W. Austin Street

Marshall, Texas 75670



Robert Tiller

810 Spur 156

Waskom, Texas 75692



James Tiller III

810 Spur 156

Waskom, Texas 75692



R. Lacy Inc.

222 E Tyler Street

Longview, Texas 75601
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 6 of 15 PageID #: 6




Jody Lacy

222 E Tyler Street

Longview, Texas 75601



Spurlock Oil Company

811 Houston Club Building

Houston, Texas 77002
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 7 of 15 PageID #: 7



                          p      s               iCY'1                H iov                      n
               rr mco                v\rn          S Y f;                  yyi                € r
               HQ wrr fju yrt)                     l" JuiZflnQ
                                                                           n fO~7Wi
        lOo FOOn                       wmu                   '            ;               J

    r O n jJ hyil (                  ijr                    '
                                     w ah im rPi                            Arw)
                                                                                          vfj Jpg\l

                                                            ' .-J-rTI / M/'1ti
                                                                                    i-f~| i
                                                                                                W
                                                          nnn Ti                    l.   ¥~WWffff
                                                       7n\iW7i {fflfift                       im:> 1m




                                                            i




                    J




                                         11 Mj




                                  • CiBsssoau ji ssSsd [BuoijippB Sui oB B paau noA sb aoBds
      qotuu sb os qdBjSBJBd ajBJB ss b ui uub[o i[0E3 q oj s puB .roqumu smiBp pojBjs.i
      jo .raquitm b aSaqB oj puajui noA j -sajtqBjs jo sosbo oqo jo sjuauing B [bSoj Aub oai3
        u oq 'S33B[d pxi so p qji paAjoAui suos ad aqjo o ssiubu oqj aptqoi 'poAjoAui
          si juBpuajop qoB3 Avoq aquosaQ ssbo noA o b oq ojqissod sb A oi q sb o b s

                                                                                 -.iniBO o ouio s :AI
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 8 of 15 PageID #: 8
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 9 of 15 PageID #: 9




                           United States District Court
                                                      For the

                                            EASTERN District of Texas

                                               Marshall Division



MICHAEL RAY ANDERSON et al, B+lt J P(XjU ) Case No.
EsWcs of- Mfl j                       jbX b )
0       ;luivibi
        vs                                   )
                                                     )
                                                     )
SHELBY RESOURCES MANAG MENT,

SHELBY OPER TING CO PANY

TO WOOLUM, WESTCHESTER ASSET,

KI VAUGH SCRIVE ER, RICKY RUTHERFORD

ESTATE OF BERT FIELDS JR, ESTATE OF JEAN E FIELDS SHELBY

R. LACY, INC, JODY LACY, ARY JUA ITA BRASHEAR et al, DEBRA BRASHEAR HOWARD

GREG BOYD, JACQUELYNE BRASHEAR ROBINSON, PA ELA TYISKA,

CHARLES DAWSO , HESTE ILES JO ES, ROBERT TILLER, JA ES TILLER III

VERDIS GRIFFIN, RUBE HUBBARD, ARY R HU PHREYS, EXCO RESOURCES,

SPURLOCK OIL CO PANY ( Sit*




                                                         Com laint



TO THE HONORABLE SAID JUDGE:

Title 18 U.S Code 1962 Crimes and Procedure Chapter 96 (4)(5) (a)(b)(c)(d), enal Code Title 7 Cha ter
32 Section 32.01 (l)(2)(a)(b)(c). Chapter 4 Section 32.03, Section 32.22
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 10 of 15 PageID #: 10


Thru investigations the course of the case has changed with these fact findings on how all these parties
are in olved in the dismantling to the 68 acres tract known as the M D Edwards 68 acres Located: FM 9
ScHearne Street, Border Lake Road, Waskom Texas 75692. 665 William Steele 77 acres Located: FM &
Concor Road & Border Ellen George, Waskom, Texas 75692

FINDINGS:

On January 2,1941 Mary Ann Barnes-Brashear entered into an Oil, Gas & Mineral lease for MD Edwards
68 acres tract of land located Waskom, Texas with AJ. Lockett in Harrison County filed into Record Deed
January 6,1941 @ 7:30am and was duly filed on January 7,1941 @ 10:20 am Vol 244 Pages 272-275.
The same day another page was added this page contained information that R. Lacy, INC. has the lease
on the same day. Vol 244 Page 276 Record Deed January 6,1941 @ 11:00 am. No payments to family
has been made of record yet. Mary Ann Barnes Brashear assed away April 17, 1943. Mr. Lacy per their
website passed away December 9,1947. No Release of Lease or Bill of Sale Jody did and Assignment of
Overriding Royalties filed on May 13, 2005, Dated pril 22, 2005 by Jody Lac to Jeanne Fields Shelby
Vol 3092 Pages 25-254 filed in Harrison County Texas. But record also shows that on April 29,1993 a
correction of a Amended Partial Assignment was made by Jeanne Shelby, Michael H Shelby, Sharon A
Shelby, Patrick Shelby & Winchester Production Company, Winchester oil Company for the GAS ONLY
lease of Bert Fields at that time they gave Lease to Shelby to drill depths Vol 1339 Pages 737-751 filed in
Harrison County Texas on August 23,1993.

On August 4,1948 @ 1:35 pm and duly Recorded August 12,1948@ 8:00am Bert Fields filed in Harrison
Count Texas an Oil Gas & ineral Lease on 665 William Steele Survey 38.5acre tract of land this
document dated July 6,1948 Record Deed 326 Pages 598-602. (Challenging Authenticity)

On August 4,1948 @ 4:15 pm and dul Recorded August 12,1948 @ 8:00a Bert Fields filed in Harrison
County Texas an Assignment of Gas Rights Under Oil, Gas & Minerals lease Dated July 30,1948 Vol 612
Pages 377-378 with Mrs. Lacy to receive l/16th overriding royalties of 7/8th. (none as the non¬
participating royalty). No payments from Bert Fields as record shows.

On August 5,1948 @ 9:45 am and duly Recorded Deed dated August 12,1948 @ 8:00am Bert Fields
filed a Pooling Amendment to Oil. Gas & Minerals in Harrison County Te as Vol 326 Pages 621-624 giving
access to both properties 68 acres & 38.5 acres tracts of land (from 1948 to his death and beyond no
record of payments still to this dated (Challenging Authenticity).

On May 8' 1965 Bert Field Jr ( must of inherited from SR. filed a Release of Oil, Gas and Mineral Lease of
the 38.5 acres tract of the 665 William Steel Survey filed in Harrison County Texas Record Deed Vol 612
Pages 377-378 on June 29,1965@ 2:50 pm and duly Recorded July 2,1965 @ 8:00am (he did not
release there gas well from the 68 acres M D Edwards only and the pooling amendment giving no
access to the Oil & Minerals.). No payments from still to this date from the 68 acres

On May 25,1965 R A Whittington entered into an Oil, Gas & Mineral Lease in Harrison County Texas
with some members of the Brashear Family. This Lease was One Year Paid Up was done by George
Brashear (Unauthorized) family members. (Challenging Authenticity)

On September 27,1965 @ 1:08 pm Recorded Duly September 28,1965 @ 8:00am R A Whittington-
Davis dated on June 27th, 1965 in Harrison County Te as Recorded Deed Vol 616 Pages 279-281 Unit
Declaration 77 Acre Unit filed in Harrison County Te as. Following the abo e lease there as and added
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 11 of 15 PageID #: 11


addition Vol 619 Pages 39-46 which shows multiple units for Estate of Bert Fields which there was no
knowledge of from family which gives Jeanne Fields Shelby & Bert Fields JR control also. There is No
Release of Lease or Bill of Sale.

 In 1980 the Brashear Family knew that the Patriot of the family and of the estate was ill and he was
already blind some of the family members start to dismantle everything. On March 5,1980 Jaquelyne
Brashear Darthard & Debra Brashear entered in to a Affidavit of Heirship with Spurlock Oil Company
Division Order in Houston Texas D/O 5616 & 17252 filed in Harrison County Texas Vol 897 Pages 437-
440 filed on April 14,1890 and recorded April 15,1980 Record Deed.

On January 7,1981 the owner of the 38.5 acres and the 68 acres which was given to him after the death
of his mother Luberta Brashear Hubbard on February 09,1958. Upon her death there where 7 siblings
remain living which they all knew who Mary Ann gave it to. He was blind and had the most children at
the time. 6 months after Leander s death Betty Inez White filed a Affidavit of Heirship Division Order
with Spurlock Oil Company in Houston Texas on June 16,1981 Vol 949 Pages 128-131 it was filed in
Harrison County Texas on November 19,1981 and Recorded November 23,1981.

On October 19,1987 Winchester Production Company entered into a Declaration of Unit Steel #1 Gas
Unit filed in Harrison County on November 25,1987 and duly Recorded December 1,1987 this is for the
Gas from Lease with R A Whittington where he is getting oil. This was on going until Sam Vaughn III
untimely Death 10/1989. Daughter Kim Vaughan Scrivener took over. No payments still to this date.

In 1988 and 1989. On May 23,1990 8 months after death of Mr. Vaughn some of the Brashear Family
filed Deeds to sell land to Tom Sikes. They are Warranty Deeds from Family members that knew Mary
Emma Brashear as the owner of the 77 acres and the 68 acres Deed Vol 1246 pages 681-717. This
Deeds was to pay royalties to family. After the knowingly and intentionally they sent documents to
Winchester/ Exco to get on the 68 acres to salvage that as well with a fake pooling lease. The only
person that was left with land was Hester Miles Jones (How) not Mary Emma s Children

On July 30,1990 an Amended Declaration of Unit Steel # 1 was filed in Harrison County Texas filed on
August 29,1990 and Recorded Deed Vol 1254 Pa es 750 this was filed to stating, deleted the lease of
the 77 acres 665 William Steele Survey. o Bill of Sale on file. Family where NEVER paid royalties as
instructed in the so call sale of the land. The Instrument is Filed under Unit Agreement/ Declaration
Signation instead of a Release of Lease under Winchester Production Company and being held In
Westchester Assets Fraudulently.

On June 18,1990 Tom Sikes worked for Winchester/ Westchester entered a Mineral Royalty Deed filed
in Harrison County, Texas Recorded June 25,1991 @ 4:19pm to receive 100% the royalties of the 77
Acres, (Ricky Rutherford the notary).

On November 18,1993 Tom Sikes and (Ricky Rutherford as the Notary.) Entered into a Surface, Mineral
& Royalties Deed Limited Warranty filed in Harrison County, Texas on November 30,1993 it shows (2)
38.5 acres each of the William Steele Survey.

On April 29,1993 Jeanne Fields Shelby Agency with Michael Shelby, Sharon Shelby, Patrick Shelby
Winchester Production Company & Winchester Oil a Schedule Oil, Gas & Mineral Lease the 68 acres
lease of M D Edwards it s # 15 on the list Filed August 23,1993 file a Partial assignment of Lease. Also,
correction was filed the same day. The was sent to the family by Thom Woolum as the Lease.
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 12 of 15 PageID #: 12
                                                                                                              -



On March 28th 1994, Tom Sikes and Anne Sikes entered in a PAID UP OIL AND GAS Lease with Land
agreement of all land except the 665 William Steele Survey.

On June 29, 2018 Exco Resource entered into Chapter 11 Bankruptcy we have spoken with the Attorneys
now Thomas Woolum claim the 68 acres MD Edwards came from them. We have tried to get
information regarding the 68 acres. We later learned that thru thorough investigation It was Sold to JSF
Agency 2005 and she passed 2012 and her estate of land and oil deed went to Shelby Operating &
Resource Management in 2015.




On Se eral Occasions from 1990 - 2018 Land has been sold without family members signatures. No Bill
of Sale on file or Release of Lease or Lien no records only that it has been broken off. And there have
been people and companies added to the wells and we don t now where it comes from

                                 ACTUAL FACT FINDI G SUMMARY

Through investigation On January 2,1941, Mary Ann Brashear entered into an Oil Gas & Mineral contract
with A J Lockett of the M D Edwards 68 Acres Tract of land located in Waskom, Te as Harrison County
which later to be deceived by him adding a final page that stated the lease will belong to R. Lacy Inc. The
company have a fiduciary duty to all their clients. On April 17,1943 Mary Ann Brashear passed away
leaving her children, she then gave the Estate to Luberta Brashear Hubbard since she was the eldest
daughter. On December 9,1947 (per R. Lacy website) Mr. Lacy passed away his wife took over the
business. On July 30,1948, Mrs. Lacy & Mr. Bert Fields Sr. entered into a GAS ONLY assignment lease
which Bert Fields Sr was to pay the Brashear Family (no payments noted) he intentionally knowingly
breached his fiduciary duties. He has been pumping gas for 71 years by theft never paying royalties until
this dated. Which R. Lacy received overriding royalties of the GAS O LY until this date. R. Lacy was still
responsible for the Oil portion of the lease they too by theft breached their fiduciary duties by not
paying the Brashear family they realized no payments were made to the Brashear family they
intentionally sold the oil portion of the lease after continuously roducing oil for 64 years. On August 4,
1948 knowingly & intentionally to commit and Fraudulent offense Mr. Bert Field filed 2 documents with
the Harrison County Clerk Office 1) DATED 7-6-1948 was for 665 William Steele Survey Oil, Gas &
Minerals of the 38.50 acres (these signatures is not of family members). 2) An Gas Only Lease on the MD
Edwards 68 Acres with overriding royalty payments. On August 5,1948 Mr. Bert Fields Sr Knowingly,
intentionally filed another document dated 7-6-1948 for a Pooling Agreement. Mr. Bert Fields Sr
Breached his fiduciary duties by filing fraudulent documents and theft for 71 years to this dated no
payments ha e been made to the Brashear Family as known of the Union. As of February 9,1958,
 Luberta Hubbard passes away leaving to control the both Estates is Leander Brashear her 1 and only
child. Mr. Leander became blinded at the age of 22. In 1963 Mr. Bert Fields Sr passes away leaving
Estate to his son and daughter Bert Fields Jr & Jeanne Fields Shelby. On May 8,1965 Bert Fields Jr files a
Release of Lease on the 665 William Steele Survey 38.50 acres, but not the 68 acres for the gas only.
(Now through a report that Mr. Bert Fields Jr Atty Colter Harris sent it show that the wells did not start
to produce will again until 1978 on 68 acres and was receiving oil royalties as well still no payments from
the Estate of Bert Fields which his son or daughter is handing the estate they have not yet to send
royalties. Mr. Colter Harris was then sent a copy of the Gas Only lease which at the time the end the
contracts. In 1965 some of the Brashear family members did a 1 year paid up lease with R A Whittington
the 77 Acres Block 4 and 5 Belonging to Columbus & Anthony Brashear. Unknow about royalties he
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 13 of 15 PageID #: 13


passed away 2018 and e have made contact with his Atty that s handling his estate as it stand no
payment 54 years. There is a lease dated 1965 that added Jeanne Fields Shelby to the 77 acres. In 1987
Winchester Production Company A lease for Steel Well # 1 in stayed in effect until his untimely death in
October 1989. During 1980 -1990 The Brashear family knows that Leander passed and now Berlaind
Brashear was the oldest son he is a Dallas County Judge Berlaind Brashear. The family started trying to
get on access to the land by filing fraudulent documents Knowingly and intentionally to get by and sale
Both estates. Not letting the Heirs of Leander know was going on. So, in 1980 Before Leander passed
Jacquelyne and her sister Debra filed a fraudulent document with Spurlock oil followed her was
Descendants of Georgia Mae Boyd, Descendants of Zephyr Hubbard's they filed Affidavits ofHeirship
with Sprurlock Oil company then Jacquelyne sold her royalties, after that they did a pooling agreement
in attempt to get royalties. In 1989 28 members filed Warranty Deed in Harrison County they conspired
along with Tom Sikes & Kim Vaughn Scrivener, Rick Rutherford to sell 77 acres tract of land Block 4 &
Block 5 belonging to Columbus & Anthony Brashear. The warranty deed stated that once land was sold
you will still receive royalties. They fraudulent, kno ingly intentionally conspired to ended the Royalty
deed so it and they used Mary Emma Anderson name to do it she later died of Lupus complication and
the family knew of her sickness and that her father left her everything. There was no intention of paying
royalties on to get rid of the land by conspiracy fraud, theft, embezzlement as of this day it sets in the
Westchester Asset. Tom Sikes filed a theft deed to get 100% of the royalties right after they got the land.
In October 2012 Mary Juanita Brashear and her family filed fraudulent documents with the Harrison
County Clerk office to fraudulently give the access to the land and steal royalties thru her marriage thru
Howard Brashear and he as entitled to it. Tom Woolum was notified of this and still conspired to give
them royalties any ay he was tol by several family members they were not entitled to it. Some
Brashear Famil ne er told Leander family what happen with the 38.5 acre they found out thru research.
Shelby Operating & Shelby Resources has conspired, knowin ly, intentionally conspire to dismantle the
68 acres since 2005 this was done conspiring by the help of Hester iles Jones & Mary R Humphrey,
Charles Dawson, Tom Woolum, Michael H Shelby none of the Leander Brashear grandchildren have
signed off to anything while still being under JFS . In 1993 to drill depths, R. lacy claims was unaware
because the oil lease was still in there position. In 2018 Debra Howard Brashear atte pting to conspire
with Tom Woolum tell him that her sister Jacquelyne sold her royalties and was getting more. And to
Fraudulent, knowingly to add names one name of people not entitle and ask for reimbursement of tax
money. All in collusion of misconduct criminal activities :A, J Lockett R. Lacy I C., Bert Fields Sr, Bert
Field Jr, Jeanne Fields Shelby, Michael H Shelby, Thomas Woolum, Kim Vaughn Scrivener, Ricky
Rutherford, and all Defendants above As you can see all these people had a hand in these organization
to Sell, Steal, Not Pay Royalties through, fraud, theft, embezzlement all knowingl and intentionally. All
these people are being paid by Shelby Resource Company as of this day continuing to get royalties that
they know they are not entitled to. There are 751 payments on the M D Ed ards and the Brashear
Family wells there is no reason for Westchester Asset and the Vaughn Family Trust to receive royalties
from the Brashear Family other to get the LAND HELD I TRUST. Some are individuals and other
companies, most are Trust companies. Tom Woolum of Shelby has been ask to produce documents he
refuse to do so, Ricky Rutherford, Tom Sikes POA Anne Sikes, Westchester Asssets have been ask to
produce documents, R. Lacy,I C. Exco Bert Fields. Tom has stated that all the surface land has been
partitioned out but there is not proof of such. All of these companies have worked together for yours
and for years the passed around the Brashear land to in such that each get there share. Not notifying
family members of problems and concerns. Each of these companies have not up held the Fiduciary
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 14 of 15 PageID #: 14


 Duty instead, committed Fraudulent Concealment, Fraud, Deceit, Cheated, Manipulated, Theft,
 Embezzelment, themselves into ownership of the land royalties. This is Organized Criminal Activities.
 This is and Association-In-Fact Enterprise they have a Formal, ascertainable Structure. This is the
 process by not paying royalties or paying small amounts and getting you to sellout this is ongoing this is
 created intentionally. I have established association in the documents above they all have continuing
 connection thru royalty payments that they received from Shelby Operating Company and business
 deals each have Overriding Lease.

 The plaintiff ask that the court fined all defendant guilty in the Organized Criminal Activities and that the
 family be granted all the land back 38.50 acres and the 68 acres. Each company and their lease be no
 long exit and all due royalties from each company that has Breached their Fiduciary Duties thru these
 Criminal Activities. Thru these activities it has brought great mental, physical, and emotional damages to
 the Anderson Family. Mr. Anderson has been homeless, loss sentimental valuables that are
 irreplaceable. He has gotten hurt doing new work that was unfamiliar to him cause him permanent
 bodily damages that has severely impact Mr. Anderson quality of life where he could have lost his life.
 Other family members in need of severe medical attention mental, emotional stress.

 Plaintiffs seeks Compensatory Damages based on fact finding and misconduct of multiple defendants in
 the amount of 10,000,000.00.

 Plaintiff seeks General Damages 30,000,000.00 for the Anderson Family pain suffering mental anguish
 any future medical, loss of income, loss of consortium.

 Plaintiff seek Punitive Damages maximum Texas state law cap.

 We Pray that the court to change the earlier complaint to Racketeer Influenced and Corrupt
 Organization thru thorough due diligence I believe all crimes should be tried in the court of law.
 Overpayment as was stated in the initial complaint. I found through research I have found Fraud,
 Larceny, Embezzlement between the 3 entities and people added to the list of defendants that are
 involved. Under the RICO Act Rotella v Wood et alfeb,2000 the Shelby Operating Company has
 conspired to pay the o ners less money so that they can maximize their ownership and profits. RICO
makes it criminal "to conduct" an "enterprise's affairs through a pattern of racketeering activity,"
18 U. S. C. § 1962(c). A "pattern" requires at least two acts of racketeering acti ity, the last of
which occurred within 10 years after the commission of a prior act. § 1961(5). A person injured
 by a RICO iolation may bring a civil RICO action. § 1964(c). Since there is no statue of
 limitation on the ci il RICO ACT. I have just found out this information since filing the initial
complaint. I have just found my total injury and the pattern of racketeering activity. I can prove
the case. I like to upgrade case to the RICO ACT.



 Michael Ray Anderson

2175 S State Highway 121, A2001

Lewisville, Texas 75067

Ph:214-780-6763 or 214-284-7785

Pro Se'
Case 2:19-cv-00076-JRG-RSP Document 1 Filed 03/04/19 Page 15 of 15 PageID #: 15



   V.     Relief: State Briefly exactly what you want the court to do for you. Make no legal
          arguments and do not cite cases or statutes. Attach additional pages if necessary.

          a/H   fil ilcIlId1Poll
           r, fli#-              di i ,- ttf to
                             JU t-01'Ui         ijnd-ev
                                             .u.k.,\ iina y

            fit % S Yj ' j j      /¦' , i 1 * / /? ** --I .
                   .                                                                            /


                                                                     t      1


                                                                     i     t       ,
            1     ..     1    .    ,:      ;   ••         a     ¦    f     „       ,


                                                                       ;       '   I   -,
                                                                     <     f




           llJi uxu wig -it*

   Signed this       /                  day of \(X}i Ls                                 ,20   t±_
                                                     (Month)                                  (Year)




   I declare (certify, verify or state) under penalty of perjmy that the foregoing is true and correct.



   E ecuted on: jd t                           !/   f
